Citation Nr: 0311746	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to March 
1977.  

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part,  denied the veteran's 
claim for a rating in excess of 10 percent for his service-
connected headaches.

In its July 2001 rating decision, the RO also granted the 
veteran's claim for an increased rating for a low back 
strain, from 10 to 40 percent, which is the maximum rating 
allowed under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 
veteran submitted his notice of disagreement with the denial 
of an increased rating for headaches only.  The issue of an 
increased rating for low back strain is therefore not in 
appellate status.  38 C.F.R. § 20.200 (2002).  


FINDING OF FACT

The veteran's headaches are not of such severity as to 
produce prostrating attacks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  A review of the claims folder 
indicates the veteran was treated at VA in Dallas and for a 
short time at the VA in New Orleans.  The VA examiner in July 
2001 recorded that the veteran had been treated privately 
since 1999.  There is no further information in the claims 
folder regarding any private treatment.  The veteran never 
adequately identified the source of his private treatment.  
In May 2001 the RO specifically informed the veteran that 
they needed information from him as to the name and address 
of any person having relevant medical records.  The veteran 
did not respond.  In March 2003 the veteran signed a form 
indicating he had no additional evidence to furnish.  The RO 
requested and obtained all of the VA records identified by 
the veteran.  The RO arranged for the veteran to be examined 
in July 2001 and July 2002.  There examinations are adequate 
for rating purposes and there is no indication that there is 
any additional relevant evidence which has been identified 
sufficiently for VA to make efforts to obtain it.  

Immediately after the veteran filed his claim in April 2001 
the RO sent him a letter informing him of the passage of the 
VCAA and explaining VA's duty to assist with his claim.  The 
letter explained what types of evidence would be useful in 
establishing his claim.  The RO issued a statement of the 
case to the veteran in March 2002 which again explained VA's 
duty to assist.  It listed all of the evidence which had been 
obtained and considered.  A supplemental statement of the 
case was issued to the veteran in January 2003.  The RO 
generally kept the veteran apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and post-service VA treatment records.  In addition, 
as noted above, the RO has contacted the veteran by letter 
and asked him to identify all medical providers who treated 
him for headaches, and to identify any additional sources of 
information which could substantiate his claim.  The RO has 
obtained all information and evidence identified by the 
veteran.


Factual Background.  The veteran was evaluated and treated 
for headaches during service.  

Post-service medical evidence, dated from 1977 to 1993, shows 
that the veteran was evaluated and treated for multiple 
ailments, to include headaches, seizures, and drug 
dependence.

The veteran submitted a claim for an increased rating in 
August 1998, listing his service connected disability as a 
seizure disorder rather than headaches.  

A VA neurological examination was conducted in December 1998.  
The veteran described his headaches as occurring once a week.  
They were usually frontal.  He had some visual symptoms, 
slight dizziness and light dysfunction with the headaches  
There was no nausea or vomiting.  The headaches lasted for 
one to two hours.  The veteran was not prostrate.  They 
responded fairly well to Florinal.  The VA examiner commented 
he thought they were vascular or migraine like headaches.  
Neurological examination was normal.  The VA examiner's 
impression was that the veteran had a seizure disorder of an 
epileptic type, that was idiopathic and unrelated to toxic 
fumes.  He also noted his impression of headaches that were 
of the migraine or vascular type, which were of undetermined 
ideology and not due to toxic fumes.  The veteran also had a 
history of multiple drug addiction problems, but "not for 
the last five years."  The examiner commented that the 
headaches were vascular or migraine type.  The seizures were 
idiopathic, but could be due to excessive alcohol or drug 
intake.  

In April 1999 the RO again denied the request to reopen the 
claim for service connection for seizures and continued the 
10 percent rating for headaches.  

The veteran submitted a claim for an increased rating for his 
"condition of the nervous system" and back stain in April 
2001.  The RO responded in May 2001 and sent the veteran a 
letter explaining about the passage of the VCAA and that VA 
would assist him in obtaining evidence and an examination if 
needed.  

The RO arranged for the veteran to be examined in July 2001.  
No claims folders or other records were available to the VA 
physician to review.  The examiner noted the veteran's 
answers were evasive although he did not think it was 
intentional.  At first the examiner thought the veteran had a 
memory problem.  The examiner noted the veteran had been 
receiving private care since October 1999 and had been 
receiving Hydrocodone to be used up to three times a day.  
The history in the report was based on the veteran's recall 
of his medical history.  The veteran's neurological 
examination was normal with two exceptions involving the his 
previously injured left wrist and absent left ankle jerk.  
The examiner was unable to elicit any information about the 
veteran's headaches.  Skull and sinus X-rays revealed 
mucoperiosteal thickening of the right maxillary sinus 
suggesting chronic sinusitis.  Other paranasal sinuses 
appeared normally aerated.  

In July 2001 the RO denied the claims for increased ratings 
for headaches and granted an increased rating for low back 
strain.  The veteran submitted his notice of disagreement 
with the evaluation of his headaches in August 2001.  The RO 
issued a statement of the case to the veteran in March 2002.  
It listed the evidence which had been obtained and 
considered.  It included the notice to the veteran of the 
VCAA.  The veteran submitted his substantive appeal in March 
2002.  He requested a hearing at the RO before a Hearing 
officer.  The veteran subsequently cancelled the hearing "in 
lieu of VA exam."  

Another VA examination of the veteran was conducted in July 
2002.  The veteran reported that over the last two years his 
headaches had progressed in severity and frequency.  They are 
usually located in the right frontal area.  He averaged two 
per day.  They are not associated with light sensitivity, 
nausea or vomiting.  He treated them with hydrocodone and 
took 10-15 a week.  The veteran stated that in 1976 he was 
struck in the head by a large tire and knocked back onto the 
back of his head and was unconscious for a period of about a 
minute.  The veteran stated he did not work because of his 
headaches.  He was taking hydrocone for his headaches which 
then caused him to have trouble with drowsiness and 
difficulty with his speech.  

A Magnetic Resonance Imaging (MRI) test was conducted and 
revealed mucosal thickening of the right maxillary, right 
frontal, ethmoid and sphenoid sinuses.  The impression was 
the test indicated sinus disease.  A series of skull X-rays 
were also obtained.  They revealed right maxillary sinus 
disease.  

The VA examiner's impression was the veteran had right 
frontal headache, that was mostly likely related to sinus 
pathology which was seen on the MRI.  The VA examiner felt it 
was unrelated to trauma in service.  It was moderately 
disabling and apparently progressive.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (West 2002).  

Migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability is rated as 50 percent disabling.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months migraine is rated 
as 30 percent disabling.  With characteristic prostrating 
attacks averaging on in 2 months over last several months a 
10 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).  

Analysis.  The veteran is currently service connected for 
headaches which are rated as 10 percent disabling.  The 
Schedule for Rating Disabilities does not include a specific 
diagnostic code for evaluating disability due to headaches.  
When an unlisted condition is encountered it is permissible 
to rate under a closely related disease.  38 C.F.R. § 4.20 
(2002).  In this case the most closely related disorder is 
migraine.  Migraine is rated based on the frequency of 
prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2002)

There is no indication in the claims folder that the 
veteran's headaches are prostrating in nature or degree.  
There are numerous references to the frequency of his 
headaches but, aside from the fact that the medical records 
do not suggest that any of the headaches are prostrating in 
character, the veteran's own description of his headaches do 
not indicate such.  In December 1998, the VA examiner 
specifically noted that the veteran denied his headaches were 
prostrating and subsequent examinations do not indicate 
otherwise.  

The veteran asserted in July 2002 that the medication, 
hydrocodone, he was taking for his headaches caused trouble 
with drowsiness and difficulty with his speech.  He contends 
he is unable to work due to the debilitating effects of 
hydrocodone.  

The record reveals several facts:  The veteran has been 
diagnosed and treated for chemical addiction.  August 1979 VA 
records noted the veteran was seeking to have his 
prescription refilled leading the VA examiner to speculate in 
his records there was drug abuse involved.  The claims folder 
does not include the veteran's current private medical 
treatment records or any record of a prescription for 
hydrocodone to treat headaches.  The VA examiner in July 2001 
had difficulty in eliciting responses from the veteran and 
reported memory problems, illogical responses and varied 
subjective descriptions of the facts given by the veteran 
during the examination.  In assessing the veteran's ability 
to work he noted the veteran's cognitive processes were quite 
variable.  In March 1993 when he was admitted for treatment 
of chemical addiction the veteran reported that a great deal 
of his time was spent in activities necessary to get drugs, 
use drugs and recover from their side effects.  

After reviewing the claims folder the Board finds the 
evidence insufficient to support a higher rating for 
headaches.  The question the Board seriously considered is 
whether the lack of sufficient evidence was due to any 
failure of VA to assist the veteran or if the responsibility 
is that of the veteran.  In this case the second VA 
examination was conducted in July 2002 after the veteran had 
been issued the statement of the case, which clearly informed 
him that the rating criteria for headaches is based on the 
frequency of prostrating attacks.  The veteran was given an 
opportunity to either tell the VA examiner in July 2002 that 
he had prostrating attacks or identify the private treatment 
records containing references to prostrating attacks.  The 
veteran has not asserted his headaches are prostrating or 
identified the name and address of any private treatment 
provider.  The Board has concluded that VA has no further 
duty in this case to assist the veteran unless he supplies 
additional evidence or adequately identifies records which 
the RO could then make efforts to obtain.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
The veteran has also asserted his medication, hydocodone, 
causes drowsiness and difficulty with speech of such severity 
the veteran is unable to work.  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, nor does this case present an exceptional or 
unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is no evidence of record that the veteran's 
headaches or treatment for same cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  There is no medical 
record which includes a prescription for hydrocodone for 
headaches in the claims folder.  A review of the claims 
folder indicates the veteran lacerated his wrist and injured 
his median nerve.  The VA July 2001 examination report 
reveals it was following that injury the veteran stopped 
working in 1996.  The Board finds no basis for referring this 
case for consideration of an extraschedular rating.


ORDER

A rating in excess of 10 percent for headaches is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

